t c memo united_states tax_court total health center trust bonnie stejskal trustee et al commissioner of internal revenue respondent petitioners v docket nos filed date joe alfred izen jr for petitioners sheila r pattison for respondent 1the cases of the following petitioners were consolidated for purposes of trial briefing and opinion country rose holdings trust bonnie stejskal trustee docket no bio-active kansas trust bonnie stejskal trustee docket no stejskal enterprises trust bonnie stejskal trustee docket no and kenneth w stejskal sr and jane stejskal docket no memorandum opinion goeke judge these cases arise from petitions for judicial review filed in response to the notices of deficiency mailed to kenneth w stejskal sr and jane stejskal and to several of their trusts pursuant to a stipulation of settled issues the income and expenses of the alleged trusts have now been collapsed into the tax_liabilities of kenneth and jane stejskal petitioners the sole remaining issue for decision is the proper amount of petitioners’ cost_of_goods_sold in light of the shrinkage to inventory suffered to the kansas operation of their dietary supplement business we hold that while petitioners may subtract the amount of product that is no longer saleable from the ending inventory they may not also add the same amount to product purchases in calculating their cost_of_goods_sold background these cases were submitted fully stipulated pursuant to rule and the facts are so found the stipulations of facts and the accompanying exhibits are incorporated herein by this reference at the time of the filing of the petitions petitioners resided in corpus christi texas 2unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure petitioners operate a business selling dietary supplements and performing certain diagnostic services with operations in both kansas and texas the business first operated as a c_corporation and later as an s_corporation during the mid-1990s petitioners began reporting their business activities to the internal_revenue_service through a number of trusts including total health center trust country rose holding trust bio-active kansas trust and stejskal enterprises trust in a stipulation of settled issues reached with respondent petitioners now concede that these trusts should be disregarded for tax purposes and that all income attributable to the trusts is properly reportable by petitioners on schedule c profit or loss from business of their individual return for the and tax years petitioners reported the bulk of their business activities from both the texas and kansas operations under the stejskal enterprises trust set set utilized a periodic inventory system petitioners’ accountant janet wilkerson prepared separate trial balances for each of the texas and kansas operations ms wilkerson also made adjusting journal entries for each of the kansas and texas operations the adjusting journal entries for the kansas operation for include the following entry adjusting journal entry date acct no debit credit inventory dollar_figure product purchases dollar_figure ms wilkerson made this entry to adjust the kansas inventory account in accordance with the actual physical count of ending inventory the dollar_figure is the difference between the trial balance inventory of dollar_figure and the physical count of inventory of dollar_figure and reflects the reduction of inventory caused by the shrinkage or spoilage of set’s products on the schedule c attached to set’s amended form_1041 u s income_tax return for estates and trusts for the tax_year petitioners reported the following amounts related to cost_of_goods_sold for the kansas and texas operations beginning_inventory line purchases line ending inventory line cost_of_goods_sold line dollar_figure big_number big_number big_number the ending inventory_amount of dollar_figure reported on line of the schedule c includes a reduction of inventory of dollar_figure caused by shrinkage to the kansas inventory and accounted for by adjusting journal entry the product purchases of dollar_figure reported on line of the schedule c includes an increase to purchases of dollar_figure from adjusting journal entry the amount of purchases before the effect of adjusting journal entry is dollar_figure discussion this dispute centers on the proper treatment of petitioners’ cost_of_goods_sold for the tax_year petitioners maintain that their business suffered shrinkage of inventory in the amount of dollar_figure and as a result the total cost_of_goods_sold for is dollar_figure respondent concedes that petitioners are permitted to adjust cost_of_goods_sold by the amount of shrinkage suffered however respondent maintains that petitioners are double-counting the adjustment to cost_of_goods_sold by including the dollar_figure in the line purchases at the same time as reducing the line year end inventory by dollar_figure thus according to respondent petitioners’ product purchases should be dollar_figure and petitioners’ cost_of_goods_sold should be dollar_figure in order to compute the gross_income of a business gross_receipts are subtracted by the cost_of_goods_sold sec_1 a income_tax regs cost_of_goods_sold in turn is computed by subtracting the value of ending inventory for a year from the sum of beginning_inventory and purchases during that year see while not at issue here we note that sec_471 permits estimates of inventory_shrinkage that are confirmed by a physical count after the close of the taxable_year 439_us_522 n in this case petitioners used a periodic inventory system which requires an adjustment to inventory at the end of the year to reflect the physical ending inventory count after performing the physical count petitioners’ accountant made an adjusting journal entry for shrinkage reflecting a dollar_figure credit to inventory and a dollar_figure debit to product purchases petitioners’ accountant then used the adjusting journal entry to reduce the trial balance of petitioners’ yearend inventory by dollar_figure and at the same time to increase the trial balance of petitioners’ product purchases by dollar_figure the problem is there is nothing in the record to suggest and petitioners do not argue that they actually purchased dollar_figure of goods to replace the inventory that was lost and by including the dollar_figure adjustment in purchases as well as ending inventory petitioners increased their cost_of_goods_sold reported on schedule c and reduced gross_income by double the amount of actual shrinkage their inventory suffered thus while it was proper to reduce the ending inventory by the amount of shrinkage it was improper for petitioners to also increase the line product purchases by the same amount accordingly we find that petitioners’ product purchases for were dollar_figure and their cost_of_goods_sold was dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure to the extent an accuracy-related addition_to_tax was once at issue respondent has stipulated that no addition_to_tax should be imposed with respect to adjusting journal entry and thus we do not consider it to reflect the foregoing decisions will be entered under rule
